UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CARMEN ANDRADE,
Petitioner,

v.
                                                                         No. 98-1233
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-733-578)

Submitted: September 15, 1998

Decided: November 13, 1998

Before MURNAGHAN and MOTZ, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Fishbein, JOHN O'LEARY & ASSOCIATES, Washing-
ton, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, David J. Kline, Deputy Director, Kristen A. Giuffreda, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Carmen Andrade is a native and citizen of El Salvador. She peti-
tions for review of a final order of the Board of Immigration Appeals
(Board) denying her application for asylum and withholding of depor-
tation. We affirm.

In her request for asylum and withholding of deportation, Andrade
indicated that if she returns to El Salvador she will be killed by guer-
rillas because of her membership in a particular social group and
because of her political opinion. In her testimony before the Immigra-
tion Judge (IJ), she explained that her first encounter with the guerril-
las occurred in 1985. Apparently, on more than one occasion, the
guerrillas stopped buses, ordered everyone to disembark, and took
certain individuals in whom they were interested. In 1985, they took
Andrade's fourteen-year-old son.

In 1992, the guerrillas came to Andrade's home and took her hus-
band. They returned him the next day, whereupon he was questioned
by the military for suspicion of guerilla involvement. Although the
military found no evidence of such involvement, they placed monitor-
ing devices on him. He eventually left El Salvador and entered this
country.

After her husband's departure, unknown people came to Andrade's
home on two occasions. They carried a photograph of Andrade and
asked her daughter of her whereabouts, explaining that they wanted
to speak with her. Andrade does not know why these individuals
wanted to speak with her, nor does she know who they were. She sus-
pects, however, that they were neighborhood boys who had joined the
guerrillas. After learning of this incident, Andrade's husband
requested that she leave El Salvador and enter this country.

                     2
In 1993, after Andrade arrived in the United States, she received
a telephone call informing her that someone was looking for one of
her sons. She also learned that her father had been attacked and
beaten. In response to the foregoing activity, Andrade's daughter and
other family members left their home and moved to a different loca-
tion within El Salvador. Since this move, no further threatening activ-
ity has occurred.

Although crediting Andrade's testimony, the IJ determined that she
presented insufficient evidence of a well-founded fear of persecution.
In reaching this determination, the IJ noted that Andrade did not know
why the individuals, who she believes to be guerrillas, were looking
for her, and thus she could not show that the aforementioned activity
occurred "on account of" one of the five grounds enumerated in 8
U.S.C.A. § 1101(a)(42) (West 1994 & Supp. 1998). The IJ also stated
that Andrade presented no evidence suggesting that she could not
safely relocate to a different location within El Salvador, and noted
that, according to the country reports, attacks by former guerrillas are
normally localized as the guerrillas lack the organizational ability to
locate people in other parts of the country. Accordingly, the IJ denied
her application for asylum and withholding of deportation, but
granted her request for voluntary departure.

Andrade noted a timely appeal to the Board. Following the Board's
summary denial, relying on the reasoning of the IJ, Andrade filed a
timely petition for review in this court.

The Immigration and Nationality Act (INA) authorizes the Attor-
ney General, in her discretion, to confer asylum on any refugee. See
8 U.S.C. § 1158(a) (1994). The INA defines a refugee as a person
unwilling or unable to return to his or her native country "because of
persecution or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social group, or polit-
ical opinion." § 1101(a)(42); see also M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc). The "well-founded fear of persecution"
standard contains both a subjective and an objective component. The
objective component requires credible, specific, and direct evidence
supporting a reasonable fear that the alien faces persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992). The standard for withholding of deportation is

                     3
more stringent than that for granting asylum. See INS v. Cardoza-
Fonseca, 480 U.S. 421, 431-32 (1987). To qualify for withholding of
deportation, an applicant must demonstrate a "clear probability of per-
secution." Id. at 430.

This court reviews the Board's decision for substantial evidence.
See Huaman-Cornelio, 979 F.2d at 999. Accordingly, the decision
may be "reversed only if the evidence presented by [the applicant]
was such that a reasonable factfinder would have to conclude that the
requisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). Andrade contends, however, that the IJ, and the
Board by adopting the IJ's opinion, employed an improper legal anal-
ysis, and therefore asserts that review should be de novo.

Specifically, Andrade calls attention to a portion of the IJ's opinion
stating, "[t]he test for refugee status includes both a subjective and
objective component. The subjective component is satisfied if the fear
is well-founded."(emphasis added). Andrade asserts that this is erro-
neous, explaining that while an applicant must demonstrate a well-
founded fear of persecution, the subjective component of this test is
satisfied if the applicant demonstrates a genuine fear. Even assuming
that the IJ truly misapprehended the relevant standard, we note that
the IJ's opinion, and thus the Board's final decision, rested not upon
the subjective component of the test,1 but upon Andrade's inability to
demonstrate that any persecution she faced, or may face upon her
return, was based upon one of the five protected categories. Accord-
ingly, we find any error harmless.2

Next, Andrade contends that the IJ and Board viewed the evidence
"in a light detrimental" to her, rather than giving her the benefit of the
doubt, and failed to consider the evidence of familial persecution. We
find these contentions without merit. Contrary to Andrade's asser-
tions, the IJ's opinion spoke to each of the events related by Andrade
in her testimony. More importantly, however, we again note that the
_________________________________________________________________
1 In fact, the IJ even stated that Andrade "perhaps does have a subjec-
tive fear of returning to El Salvador . . . because she might be injured."
2 For the same reasons, we also find meritless Andrade's contention
that the IJ gave too much weight to "generic" country reports and failed
to include a copy of certain reports as part of the record.

                    4
opinion did not rest a upon determination that these events were
insufficient to establish fear of persecution, bur rather upon the fact
that there was no evidence that the actions were taken "on account of"
one of the five grounds enumerated in § 1101(a)(42).

Our review reveals that this determination is accurate. Reference to
the briefs and certified administrative record discloses that Andrade
testified that she did not know why the individuals, who she believes
to be guerrillas, were seeking her. Further, although Andrade listed
membership in a social group on her application for asylum and with-
holding of deportation, she offered no evidence regarding this group,
nor has she presented evidence that the guerrillas might have attri-
buted a particular political opinion to her. Thus, the IJ's and Board's
conclusion that Andrade did not establish a well-founded fear of per-
secution "on account of" a qualifying ground is supported by substan-
tial evidence. From this determination, it necessarily follows that
Andrade cannot meet the higher standard imposed for those seeking
withholding of deportation. See Huaman-Cornelio , 979 F.2d at 1000.
Accordingly, we affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5